Memorandum: Supreme Court improvidently exercised its discretion in granting the cross motion of defendant Narinder Singh insofar as it sought dismissal of the action upon the ground of forum non conveniens. The doctrine of forum non conveniens "should be applied only when it plainly appears that New York is an inconvenient forum and that the action has no nexus to this State” (Shepherd Showcase v Pekala, 138 AD2d 960, 961). Here, New York is not an inconvenient forum, and the action has a substantial nexus to New York. Plaintiff, Baljinder Singh, and her two children, while passengers in a vehicle driven by Narinder Singh, were injured in a collision with another vehicle in Niagara County, New York. Although plaintiff and Narinder Singh are Canadian residents, an eyewitness to the collision resides in Niagara County, as does the operator of the other vehicle. The owner of the other vehicle, defendant Harrison Radiator Division of General Motors Corporation, has its principal place of business in Niagara County, and the investigating police officers and medical personnel who provided emergency treatment to plaintiff and her children also reside in New York. Furthermore, New York law should be applied in resolving the issues in this case (see, LaForge v Normandin, 158 AD2d 990), and we therefore deny the remainder of the cross motion, which sought the application of Ontario law to this action in the event that the court did not dismiss it. We further note that Narinder Singh will not suffer any hardship by litigating this action in New York; indeed, he has commenced an action in New York to recover for the injuries he allegedly sustained in the same accident. Thus, although plaintiff has also commenced an action in Canada for the same relief, New York is the more appropriate forum to resolve this dispute, and plaintiff’s choice of forum should not have been disturbed. (Appeal from Order of Supreme Court, *1058Niagara County, Rath, Jr., J. — Forum Non Conveniens.) Present — Green, J. P., Lawton, Fallon, Doerr and Balio, JJ.